          Case 2:18-cv-01260-MJH Document 77 Filed 09/08/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

   IRENE LOCKE,                                        )
                                                       )
                                                       )                  2:18-CV-01260-MJH
                   Plaintiff,                          )
                                                       )
           vs.                                         )
                                                       )
   JEFFERSON HILLS MANOR,                              )
                                                       )

                   Defendant,


                                        OPINION AND ORDER

       Plaintiff, Irene Locke, brings claims for damages under Title VII for retaliation (Count I)

and Section 1981(Count II) against her former employer, Defendant, Jefferson Hills Manor

(Jefferson), stemming from her discharge. This Court dismissed Ms. Locke’s retaliation claim

after granting Jefferson’s motion for partial summary judgment. (ECF Nos. 58 and 59).

       Jefferson now moves to exclude Ms. Locke’s testimony relating to retaliation and/or

protected activity. (ECF No. 70). Upon consideration of Jefferson’s Motion in Limine and Brief

in Support, (ECF Nos. 70 and 71), Ms. Locke’s Response in Opposition (ECF No. 76), and for

the following reasons, Jefferson’s Motion in Limine to exclude testimony of Ms. Locke relating

to retaliation and/or protected activity will be granted.

          I.      Background

       Ms. Locke, an African American, worked at Jefferson as a Certified Nursing Assistant

from February 9, 2016 through March 1, 2018. (ECF No. 43 at ¶¶ 1-2). By Opinion and Order

dated May 19, 2020, this Court granted Jefferson’s Motion for Partial Summary Judgment and

dismissed Ms. Locke’s retaliation claim (Count I). (ECF Nos. 58 and 59). Ms. Locke will only
          Case 2:18-cv-01260-MJH Document 77 Filed 09/08/20 Page 2 of 5




proceed to trial on her Section 1981 claim (Count II), which alleges that Jefferson unlawfully

terminated her because of her race. In her Pretrial Memorandum, Ms. Locke asserts that

“[p]laintiff was terminated for engaging in the protected activity of making a complaint of racial

discrimination.” (ECF No. 61 at p. 3). Jefferson seeks to preclude Ms. Locke from offering

testimony at trial about alleged retaliation and/or alleged protected activity in support of her

Section 1981 claim.

                  II.   Discussion

       Jefferson contends that Ms. Locke should be precluded from offering testimony at trial

related to alleged retaliation and/or protected activity because this Court dismissed Plaintiff’s

retaliation claim (Count I). Also, Jefferson argues that Ms. Locke should be precluded from

testifying that she ever used the term “race”, “racial” and/or “Caucasian” in making a complaint

of discrimination. Ms. Locke contends that the Court should permit her to testify regarding these

activities and/or complaints of discrimination. In its May 19, 2020 Opinion and Order, this

Court found, as a matter of law, that Ms. Locke’s termination was not based upon an unlawful

retaliation based upon two categories of allegedly protected activities, (1) a November 27, 2017

charge to the Pennsylvania Human Relations Commission (PHRC); and (2) internal complaints

of discrimination. (ECF No. 58). This Court’s decision was, in part, because Ms. Locke had

produced no evidence that she had placed Jefferson on notice of any PHRC or EEOC charge or

that any of Ms. Locke internal complaints communicated that such were based upon race. Id.

       First, as to the remaining racial discrimination claim in Ms. Locke’s case, Section 1981

prohibits racial discrimination in making and enforcing contracts. See 42 U.S.C. § 1981. Section

1981 claims employ the three-step burden-shifting framework of McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). Under McDonnell Douglas, an employee must establish a prima



                                                  2
          Case 2:18-cv-01260-MJH Document 77 Filed 09/08/20 Page 3 of 5




facie case of discrimination, then the burden shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its adverse employment decision. See Storey v. Burns Int'l Sec.

Servs., 390 F.3d 760, 764 n. 11 (3d Cir. 2004). If the employer articulates such a reason, the

employee must then proffer evidence to allow a reasonable factfinder to find by a preponderance

of the evidence that the employer's proffered reasons are false or pretextual. Sarullo v. United

States Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). A claimant must first establish a prima

facie case of racial discrimination by demonstrating, by a preponderance of the evidence, that (1)

she is a member of a protected class, (2) she was qualified for the position she held or sought, (3)

she suffered an adverse employment action, and (4) similarly situated persons who are not

members of the protected class were treated more favorably, or that the circumstances of her

termination give rise to an inference of discrimination. See Taylor v. Brandywine Sch. Dist., 202

F. App'x 570, 575 (3d Cir. 2006) (citing Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410–11 (3d

Cir. 1999)).

       In meeting her burden on her Section 1981 claim, Ms. Locke must produce relevant and

admissible testimony and evidence that establishes the elements of her claim. “Relevant

evidence” is evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more or less probable than it would be without

the evidence. Fed. R. Evid. 401. Evidence which is not relevant is not admissible. Fed. R. Evid.

402. Under Federal Rule of Evidence 403, even relevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence. Fed. R. Evid. 403. Evidence that a party committed

wrongs other than those at issue in a case often creates a danger of “unfair prejudice” because



                                                  3
          Case 2:18-cv-01260-MJH Document 77 Filed 09/08/20 Page 4 of 5




such evidence may influence a jury to return a verdict based on a desire to punish for the other

wrongs. Bhaya v. Westinghouse Elec. Corp., 922 F.2d 184, 188 (3d Cir. 1990).

        Here, the remaining issue in this case is whether Jefferson terminated Ms. Locke based

upon her race under the McDonnell Douglas framework for Section 1981 claims. As to this

issue, testimony from Ms. Locke about filing a PHRC claim or of her making complaints about

racial discrimination merely conveys that she believed she was being discriminated against.

However, such evidence bears no probative value to establish any facts to support the occurrence

of racial discrimination relevant to the elements of her Section 1981 claim. Thus, any testimony

regarding any alleged protected activity and/or retaliation would not “make the existence of any

fact that is of consequence to the determination” of the Section 1981 claim “more or less

probable than it would be without” such testimony. See Fed. R. Evid. 401. Therefore, any

testimony relating to alleged retaliation and/or protected activity is not relevant. Without

relevance, testimony regarding retaliation and/or protected activities is inadmissible at trial.

Further, any probative value to testimony related to retaliation and/protected activity is

outweighed by unfair prejudice because of the danger that the jury would confuse the issues

between Jefferson’s alleged racial discrimination and Ms. Locke’s dismissed claim alleging

retaliation.

        Accordingly, Jefferson’s Motion in Limine to exclude testimony of Plaintiff relating to

retaliation and/or protected activity will be granted. Ms. Locke will be precluded from offering

any testimony at trial about retaliation and/or alleged protected activity, including any reference

to a filed PHRC charge, any complaint of racial discrimination associated with her stated

intention to file a PHRC charge, and any testimony that she ever used the terms “race”, “racial”

or “Caucasian” in making any internal complaint of discrimination prior to her termination.



                                                  4
          Case 2:18-cv-01260-MJH Document 77 Filed 09/08/20 Page 5 of 5




                                              ORDER

       And Now this           of September 2020, after consideration of Jefferson’s Motion in

Limine and Brief in Support, (ECF Nos. 70 and 71), Ms. Locke’s Response in Opposition (ECF

No. 76), and for the foregoing reasons, Jefferson’s Motion in Limine to exclude testimony of

Plaintiff relating to retaliation and/or protected activity is granted. Ms. Locke is precluded from

offering any testimony at trial about retaliation and/or alleged protected activity, including any

reference to a filed PHRC charge, any complaint of “racial discrimination” associated with her

stated intention to file a PHRC charge, and any testimony that she ever used the terms “race”,

“racial” or “Caucasian” in making any internal complaint of discrimination prior to her

termination.




                                                        Marilyn J. Horan
                                                        United States District Judge




                                                 5
